DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informality:  In Lines 1-2, the Examiner assumes that “the multispectral sensor” should instead be --a multispectral sensor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rosen et al. (US 2017/0010160), hereinafter Rosen.

Claim 1: Rosen discloses a multispectral sensor (102, Fig. 1) comprising:
an opaque housing (102) having a first chamber (140) with a first aperture (for emitting light to a sample) and a separate second chamber (160) with a second aperture (162, for receiving light reflected from the sample) [0035],
an optical emitter arranged in the first chamber (140) and arranged to emit light of a specified wavelength or specified range of wavelengths through the first aperture (“The spectrometer head 120 may comprise an illumination module 140, comprising a light source configured to direct an optical beam to 
the sample material S within the field of view of the detector.” [0035]),
an optical sensor arranged in the second chamber (160) and arranged to detect received photons through the second aperture (“The spectrometer head 120 comprises a spectrometer module 160, configured to obtain spectral information associated with the sample material S.” [0035]),
a control unit (1006) configured to initiate emission of light by the optical emitter (“The spectrometer may comprise simple means for users to control the operation of the spectrometer, such as operating button 1006.” [0035]), and 
a measurement unit (100, Fig. 6A) configured to provide sensor signals generated by the optical sensor (300) (“A processor 100, operatively coupled to the detector 300, can receive measurement data from the detector, and output spectral data in response to the transmitted light intensity at the plurality of similar and different filter regions.” [0055]),
wherein:
the optical sensor (300, Fig. 6A) comprises an array of sensor pixels of a first type (pixels 340 other than 340a, 340b, 340c, 340d) and pixels of a second type (340a, 340b, 340c, 340d) [0054],
the pixels of the first type (corresponding to the filters regions in spatially variable filter 600) each have a different transmission characteristic (“In the example shown in FIG. 6A, the spatially variable filter 600 comprises different filter regions 615, 620, 625, 630, 635, 640, 645, 650, and 655 configured to have different transmission profiles as described herein.” [0051]), Fig. 6B: “FIG. 6B illustrates exemplary different transmission profiles of the plurality of different filter regions of FIG. 6A.” [0051]), and
the pixels of the second type (corresponding to the filters regions 615 in spatially variable filter 600) have a same transmission characteristic (“For example, as shown in FIG. 6A, the spatially variable filter 600 may comprise four similar filter regions 615a, 615b, 615c, and 615d having a similar transmission profile.” [0052]), each generating a compensation sensor signal (“One approach to compensate for the difference in detected signal strength between the exposed and covered detector pixels is to reduce the detected signal strength for the exposed pixels.  For example, the linear variable filter 400 may comprise a plurality of similar spaced apart regions 407 having similar transmission profiles, such that the incident light is transmitted through the 
similar regions 407 in a substantially uniform manner.” [0044]).

Claim 4: Rosen further discloses wherein the different transmission characteristics of the pixels of the first type are linearly independent (“Each of the different filter regions may have a transmission profile that… does not overlap with the transmission profile of another different filter of the array.” [0051]).

Claim 5: Rosen further discloses wherein at least the pixels of the first type each comprise a photodiode and a filter, wherein the filter determines the transmission characteristic of the sensor pixel, respectively (“Each filter region can comprise an area of the filter 600 configured to transmit light that is received by a detector element operatively coupled to the filter region.  The filter 600 may comprise a plurality of different spaced apart filter regions having different transmission profiles at different locations.” [0051]).

Claim 7: Rosen further discloses wherein the pixels of the second type are symmetrically distributed in the array of sensor pixels (“In the configuration shown in FIG. 6A, similar filter regions 615a, 615b, 615c, and 615d can be located, respectively, in the upper left hand corner, upper right hand corner, lower 600 to detect spatial variations of light incident on the array.” [0052]).

Claim 8: Rosen further discloses wherein the pixels of the second type are located in corners of the array of sensor pixels (“In the configuration shown in FIG. 6A, similar filter regions 615a, 615b, 615c, and 615d can be located, respectively, in the upper left hand corner, upper right hand corner, lower right hand corner, and lower left hand corner of the filter 600 to detect spatial variations of light incident on the array.” [0052]).

Claim 9: Rosen further discloses wherein additional pixels of the second type are located outside of the array of sensor pixels (“In the configuration shown in FIG. 6A, similar filter regions 615a, 615b, 615c, and 615d can be located, respectively, in the upper left hand corner, upper right hand corner, lower right hand corner, and lower left hand corner of the filter 600 to detect spatial variations of light incident on the array.” [0052]).  The Examiner’s position is that pixels of the second type located in the corners may be considered to be outside the array of sensor pixels, which are within the corners.

Claim 10: Rosen further discloses wherein the pixels of the second type each comprise a photodiode and a filter, wherein the filter determines the transmission characteristic of the sensor pixel, respectively (“The plurality of similar spaced apart filter regions can be positioned at a plurality of locations of the spatially variable filter in order to detect spatial variations of the incident light profile.  Thus, at least one of the different transmission profiles of the spatially variable filter can be repeated at a plurality of spaced apart regions of the spatially variable filter.” [0052]).

Claim 12: Rosen further discloses output terminals to provide the compensation sensor signals and/or multispectral sensor signals for further processing (“A processor 100, operatively coupled to the detector 300, can receive measurement data from the detector, and output spectral data in response to the transmitted light intensity at the plurality of similar and different filter regions.” [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen as applied to claim 1 above, and further in view of Ockenfuss (US 2017/0186793), hereinafter Ockenfuss.

Claim 3: Rosen is silent with respect to the optical sensor being integrated into a single semiconductor die.
 	Ockenfuss, however, in the same field of endeavor of multispectral sensing, discloses a device wherein an optical sensor is integrated into a single semiconductor die [0076].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosen’s sensor to be integrated into a semiconductor die for the purpose of providing an environmentally durable structure with relatively low angle shift and a relatively high spectral range (Ockenfuss [0076]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen as applied to claim 5 above, and further in view of Goldring et al. (US 2021/0116300), hereinafter Goldring.

Claim 6: Rosen does not explicitly disclose the type of filters used.
 	Goldring, however, in the same field of endeavor of spectrometry systems, discloses a sensor (Fig. 4) comprising pixels, wherein each pixel comprises a photodiode (190) and a filter (170), and wherein the filters (170) are Fabry Perot filters [0113].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosen’s sensor with Fabry-Perot filters for the purpose of using filters that are known in the art so that they will behave as expected (Goldring [0113]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen as applied to claim 1 above, and further in view of Hiramatsu (US 5,353,055), hereinafter Hiramatsu.

Claim 11: Rosen further discloses a processing unit (100) which is arranged to:
 	determine a spatial distribution of light depending on the compensation sensor signals (“In the configuration shown in FIG. 6A, similar filter regions 615a, 615b, 615c, and 615d can be located, respectively, in the upper left hand corner, upper right hand corner, lower right hand corner, and lower left hand corner of the filter 600 to detect spatial variations of light incident on the array.” [0052]).
 	Rosen does not explicitly disclose wherein the processing unit is arranged to determine a radiation distribution signal. 
	Hiramatsu, however, in the same field of endeavor of optical image analysis, discloses determining a radiance distribution signal depending on detected signals (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosen’s processing unit to determine a radiance distribution signal for the purpose of controlling the sensitivity of a pickup device (Hiramatsu, Abstract).  
0043]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen as applied to claim 1 above, and further in view of Goldring.

Claim 13: Rosen does not explicitly disclose an optical lens coupled to the first aperture of the housing.
 	Goldring, however, in the same field of endeavor of spectrometry systems, discloses a sensor comprising an optical lens coupled to a first aperture of a housing [0103].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosen’s sensor with an optical lens coupled to the first aperture for the purpose of directing an illumination beam towards a sample (Goldring [0103]).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Hiramatsu.

Claim 14: Rosen discloses a method for multispectral light sensing, wherein a multispectral sensor (102, Fig. 1) comprises an opaque housing (102) having a first chamber (140) with a first aperture (for emitting light to a sample) and a separate second chamber (160) with a second aperture (162, for receiving light reflected from the sample) [0035], the method comprising the steps of:
 emitting light of a specified wavelength or range of wavelengths through the first aperture by means of an optical emitter arranged in the first chamber (140) (“The spectrometer head 120 may comprise an illumination module 140, comprising a light source configured to direct an optical beam to 
the sample material S within the field of view of the detector.” [0035]),
162) by means of an optical sensor arranged in the second chamber (160) (“The spectrometer head 120 comprises a spectrometer module 160, configured to obtain spectral information associated with the sample material S.” [0035]), wherein the optical sensor (300, Fig. 6A) comprises an array of sensor pixels of a first type (pixels 340 other than 340a, 340b, 340c, 340d) and pixels of a second type (340a, 340b, 340c, 340d) [0054],
 	for each pixel of the first type (corresponding to the filters regions in spatially variable filter 600) generating a multispectral sensor signal (evident from Fig. 6B: “FIG. 6B illustrates exemplary different transmission profiles of the plurality of different filter regions of FIG. 6A.” [0051]), wherein the pixels of the first type each have a different transmission characteristic (“In the example shown in FIG. 6A, the spatially variable filter 600 comprises different filter regions 615, 620, 625, 630, 635, 640, 645, 650, and 655 configured to have different transmission profiles as described herein.” [0051]), and
 	for each pixel of the second type (corresponding to the filters regions 615 in spatially variable filter 600) generating a compensation sensor signal (“One approach to compensate for the difference in detected signal strength between the exposed and covered detector pixels is to reduce the detected signal strength for the exposed pixels.  For example, the linear variable filter 400 may comprise a plurality of similar spaced apart regions 407 having similar transmission profiles, such that the incident light is transmitted through the similar regions 407 in a substantially uniform manner.” [0044]), wherein the pixels of the second type have a same transmission characteristic (“For example, as shown in FIG. 6A, the spatially variable filter 600 may comprise four similar filter regions 615a, 615b, 615c, and 615d having a similar transmission profile.” [0052]).
 	Rosen discloses determining a spatial distribution of light depending on the compensation sensor signals (“In the configuration shown in FIG. 6A, similar filter regions 615a, 615b, 615c, and 615d can be located, respectively, in the upper left hand corner, upper right hand corner, lower right hand corner, and lower left hand corner of the filter 600 to detect spatial variations of light incident on the array.” [0052]), but does not explicitly disclose determining a radiation distribution signal. 
Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosen’s method by determining a radiance distribution signal for the purpose of controlling the sensitivity of a pickup device (Hiramatsu, Abstract).  
With this modification, Rosen further discloses determining a spectral distribution signal depending on the radiance distribution signal (“A processor coupled to the detector may be configured with instructions to adjust the output spectral data in response to the detected spatial intensity variations of light.” [0043]).

Claim 15: Rosen further discloses wherein the radiance distribution signal is combined with the multispectral sensor signals by means of a mathematical operation (“A processor coupled to the detector may be configured with instructions to adjust the output spectral data in response to the detected spatial intensity variations of light.” [0043]).  Although Rosen does not specify, this adjustment of the output spectral data involves some mathematical operations, which may be complex.  Applicant has disclosed that “[t]he mathematical operation may include… more complex operations.” (Page 11, Lines 6-8).

Claim 16: Rosen further discloses wherein the radiance distribution signal is determined by means of a radiance distribution function (inherent that the signal is based on the function dependent on intensity readings).

Claim 17: Rosen further discloses wherein determining the radiance distribution signal and/or determining the spectral distribution signal is executed by means of a processing unit (100) comprised by the optical sensor (300) (“A processor 100, operatively coupled to the detector 300, can receive measurement data from the detector, and output spectral data in response to the transmitted light intensity at the plurality of similar and different filter regions.  The processor may comprise a tangible medium 600.” [0055]).

Claim 18: Rosen discloses a multispectral sensor (102, Fig. 1) comprising:
 	an opaque housing (102) having a first chamber (140) with a first aperture (for emitting light to a sample) and a separate second chamber (160) with a second aperture (162, for receiving light reflected from the sample) [0035], 
 an optical emitter arranged in the first chamber (140) and arranged to emit light of a specified wavelength or specified range of wavelengths through the first aperture (“The spectrometer head 120 may comprise an illumination module 140, comprising a light source configured to direct an optical beam to 
the sample material S within the field of view of the detector.” [0035]), 
 	an optical sensor arranged in the second chamber (160) and arranged to detect received photons through the second aperture (“The spectrometer head 120 comprises a spectrometer module 160, configured to obtain spectral information associated with the sample material S.” [0035]), 
 	a control unit (1006) configured to initiate emission of light by the optical emitter (“The spectrometer may comprise simple means for users to control the operation of the spectrometer, such as operating button 1006.” [0035]), and
 	a measurement unit (100, Fig. 6A) configured to provide sensor signals generated by the optical sensor (300) (“A processor 100, operatively coupled to the detector 300, can receive measurement data from the detector, and output spectral data in response to the transmitted light intensity at the plurality of similar and different filter regions.” [0055]),
wherein:
300, Fig. 6A) comprises an array of sensor pixels of a first type (pixels 340 other than 340a, 340b, 340c, 340d) and pixels of a second type (340a, 340b, 340c, 340d) [0054], 
 	the pixels of the first type (corresponding to the filters regions in spatially variable filter 600) each have a different transmission characteristic (“In the example shown in FIG. 6A, the spatially variable filter 600 comprises different filter regions 615, 620, 625, 630, 635, 640, 645, 650, and 655 configured to have different transmission profiles as described herein.” [0051]), each generating a multispectral sensor signal, respectively (evident from Fig. 6B: “FIG. 6B illustrates exemplary different transmission profiles of the plurality of different filter regions of FIG. 6A.” [0051]), and
 the pixels of the second type (corresponding to the filters regions 615 in spatially variable filter 600) have a same transmission characteristic (“For example, as shown in FIG. 6A, the spatially variable filter 600 may comprise four similar filter regions 615a, 615b, 615c, and 615d having a similar transmission profile.” [0052]), each generating a compensation sensor signal (“One approach to compensate for the difference in detected signal strength between the exposed and covered detector pixels is to reduce the detected signal strength for the exposed pixels.  For example, the linear variable filter 400 may comprise a plurality of similar spaced apart regions 407 having similar transmission profiles, such that the incident light is transmitted through the similar regions 407 in a substantially uniform manner.” [0044]),
 	further comprising a processing unit (100) which is arranged to:
determine a spatial distribution of light depending on the compensation sensor signals (“In the configuration shown in FIG. 6A, similar filter regions 615a, 615b, 615c, and 615d can be located, respectively, in the upper left hand corner, upper right hand corner, lower right hand corner, and lower left hand corner of the filter 600 to detect spatial variations of light incident on the array.” [0052]).

	Hiramatsu, however, in the same field of endeavor of optical image analysis, discloses determining a radiance distribution signal depending on detected signals (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosen’s processing unit to determine a radiance distribution signal for the purpose of controlling the sensitivity of a pickup device (Hiramatsu, Abstract).  
With this modification, Rosen further discloses determining a spectral distribution signal depending on the radiance distribution signal (“A processor coupled to the detector may be configured with instructions to adjust the output spectral data in response to the detected spatial intensity variations of light.” [0043]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Hiramatsu as applied to claim 18 above, and further in view of Ockenfuss.

Claim 19: Rosen is silent with respect to the optical sensor being integrated into a single semiconductor die.
 	Ockenfuss, however, in the same field of endeavor of multispectral sensing, discloses a device wherein an optical sensor is integrated into a single semiconductor die [0076].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosen’s sensor to be integrated into a semiconductor die for the purpose of providing an environmentally durable structure with relatively low angle shift and a relatively high spectral range (Ockenfuss [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896